On motion for rehearing.

Opinion by
Mr. Justice Denison.
It is claimed that Judge Rizer was ill not at the tender of the bill of exceptions, as stated in the opinion, but that he became ill in September following, and that there was plenty of time before that to have the bill settled.
From February 5th until the last of April the bill was in the hands of the plaintiff in error. That is not such a delay as will justify us in refusing the right to verify the bill by affidavit. From the last of- April or the 1st of May till September the bill was in the hands of the attorney for the defendant in error, and she is responsible for that delay. What we said in the opinion covers the remainder of the time previous to the verification of the bill by affidavit.
The motion for rehearing should be denied.
Motion for rehearing denied.
Garrigues, C. J. and Scott, J. concur.